Order entered December 3, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00990-CV

                               JEANNIE MCKELVY, Appellant

                                                 V.

           COLUMBIA MEDICAL CENTER OF MCKINNEY SUBSIDIARY, L.P.,
                 D/B/A MCKINNEY MEDICAL CENTER, Appellees

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-04187-2011

                                             ORDER
       The Court hereby GRANTS appellant’s unopposed motion for issuance of mandate. The

clerk’s office is directed to issue the mandate forthwith.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE